Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
    This Employment Agreement (the “Agreement”) is entered into as of January 4,
2012, by and between Whitemark Homes, Inc., a Colorado corporation, (the
“Company”) and Barry Reese (“Executive”).  The parties hereto agree as follows:
 
    1.     Employment and Duties     The Company hereby employs Executive in the
position of President, Principal Executive Officer and Principal Financial
Officer of the Company and shall perform all duties and obligations of such
offices.  Executive shall devote as much of his time, attention and energies to
the business and interests of the Company as required the performance of his
duties and obligations under this Agreement.
 
    2.  Term of Agreement.  This Agreement is deemed to have begun October 8,
2008 and shall continue until terminated.  Executive and the Company retain the
right to terminate this Agreement at any time, for any reason or no reason, and
with or without Cause and with or without notice.
 
    3.      Compensation and Other Benefits.  The Company shall provide the
following compensation and other benefits to Executive in consideration of
Executive’s performance of all of his obligations under this Agreement:
 
       3.1   Base Salary.  Subject to the provisions of Section 4, the Company
shall pay to Executive an annual salary (the “Salary”) of $60,000.00.  The
Salary is deemed to have been and shall be indefinitely deferred from the date
of this Agreement until such time that the Company has funds to pay the accrued
Salary in whole or in part.  $15,000 of future Salary shall be deemed accrued as
of the end of each fiscal quarter
 
       3.2   Convertibility of Accrued Salary.  Conversion.
(a)           The Executive shall have the right, exercisable at any time from
and after the date of this Employment Agreement until all accrued salary is
fully paid, to convert the entire accrued and unpaid salary, in whole or in
part, upon delivery of a notice (the "Conversion Note") of conversion (the date
of giving of such notice of conversion being the "Conversion Date") into fully
paid and nonassessable shares (the "Conversion Shares") of the Company's common
stock, par value $0,001 per share (the "Common Stock"), at the Conversion Price
(as defined below). The Company shall issue and deliver to the Executive, within
three (3) business days from the Conversion Date (the "Delivery Date"), that
number of shares of Common Stock that equals the accrued and unpaid salary, if
any, to be converted divided by the Conversion Price.


(b)           The "Conversion Price" per share of the Common Stock shall be the
average of the lowest three (3) Trading Prices (as defined below) for the Common
Stock during the twenty (20) Trading Day (as defined below) period ending one
(1) Trading Day prior to the Conversion Date, subject to equitable adjustment
from time to time for stock splits, stock dividends, combinations, capital
reorganizations and similar events relating to the Common Stock occurring after
the date hereof. "Trading Price" means, for the Common Stock as of any date, the
intraday trading price on the Over-the-Counter Bulletin Board (the "OTCBB") or,
if the OTCBB is not the principal trading market for such security, the intraday
trading price of such security on the principal securities exchange or trading
market where such security is listed or traded or, if no intraday trading price
of such security is available in any of the foregoing manners, the average of
the intraday trading prices of any market makers for such security that are
listed in the "pink sheets" by the National Quotation Bureau, Inc. If the
Trading Price cannot be calculated for the Common Stock on such date in the
manner provided above, the Trading Price shall be the fair market value as
mutually determined by the Company and the Holder. "Trading Day" shall mean any
day on which the Common Stock is traded for any period on the OTCBB, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.
 
 
 
 

--------------------------------------------------------------------------------

 
(c)           The issuance of certificates for Conversion Shares upon conversion
of the accrued and unpaid salary shall be made without charge to the Executive
for any issuance tax in respect thereof or other cost incurred by the Company in
connection with such conversion and the related issuance of Conversion Shares.
Upon a conversion, the Company shall take all such actions as are necessary in
order to insure that the Conversion Shares issuable with respect to such
conversion shall be validly issued, fully paid and nonassessable.
 
(d)           Notwithstanding the foregoing, the Executive acknowledges and
agrees that at the time of the issuance of this Agreement, that the number of
shares of Common Stock that the Company is authorized to issue may not be
sufficient to allow for the conversion of the accrued and unpaid salary into the
number of Conversion Shares otherwise issuable. The Company shall use reasonable
commercial efforts to cause an increase in such number of authorized shares of
Common Stock and to reserve and keep available out of such authorized but
unissued shares of Common Stock, solely for the purpose of issuance upon
conversion hereunder, such number of Conversion Shares issuable upon a
conversion. All shares of Common Stock which are so issuable shall, when issued,
be duly and validly issued, fully paid and nonassessable.
 
       3.3   Reimbursement of Business Expenses. The Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses incurred
by Executive in connection with the performance of his duties under this
Agreement, upon submission by Executive to Company of reasonable documentation
pertaining to such expenses.
 
    4. Entire Agreement.  This Agreement constitutes the entire agreement
between the parties relating to the subject matter of this Agreement and
supersedes all prior and contemporaneous negotiations, understandings, or
agreements between the parties, whether oral or written, expressed or implied.
 
WHITEMARK HOMES, INC.

            By: 
/s/ Barry Reese
   
/s/ Barry Reese
   
Barry Reese
   
Barry Reese on behalf of the Executive
   
Sole Director of the Company
   
 
 

 
 
 